

116 HCON 20 IH: Supporting the Local Radio Freedom Act.
U.S. House of Representatives
2019-02-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 20IN THE HOUSE OF REPRESENTATIVESFebruary 19, 2019Ms. Castor of Florida (for herself, Mr. Conaway, Mr. Butterfield, Mr. Johnson of Ohio, Mr. Gianforte, Mr. McEachin, Mr. LaMalfa, Mr. Rogers of Kentucky, Mr. Gosar, Mr. Weber of Texas, Mr. Graves of Georgia, Mrs. Dingell, Mr. Moulton, Mr. Babin, Mr. Young, Mr. Comer, Mr. Jordan, Mr. Bost, Mr. Kelly of Pennsylvania, Mr. Cole, Mr. Keating, Mr. Flores, Mr. Hagedorn, Mr. Crawford, Mr. Palazzo, Mr. O'Halleran, Ms. McCollum, Mr. Ryan, Mr. Kinzinger, Mr. Collins of New York, Ms. Stefanik, Mr. Turner, Mr. Olson, Mr. Allen, Mr. Chabot, Mr. Massie, Mr. Hill of Arkansas, Mr. Westerman, Mr. Upton, Mr. Duncan, Mr. Walker, Mr. Rodney Davis of Illinois, Mr. Rush, Mr. Kilmer, Mr. Walberg, Mr. Gonzalez of Texas, Mr. Kind, Mr. Lynch, Mr. LaHood, Mr. Grothman, Mr. Wilson of South Carolina, Mr. Latta, Mr. Williams, Mr. Budd, Ms. Kuster of New Hampshire, Mr. Long, Mr. Bilirakis, Mr. Arrington, Mr. Hice of Georgia, Mr. Shimkus, Mr. Zeldin, Mr. Meadows, Mr. Mullin, Mr. Emmer, Mr. Lawson of Florida, Mr. Pallone, Mr. Clay, Mr. Posey, Mr. Newhouse, Mr. Womack, Mr. Walden, Mr. Hastings, Mr. David Scott of Georgia, Mr. Harris, Mr. McKinley, Mr. Rouzer, Mr. Nunes, Mr. Lamborn, Mr. Calvert, Mr. Rogers of Alabama, Mr. McHenry, Mr. Marshall, Mr. Buchanan, Mr. Davidson of Ohio, Mr. DeFazio, Mr. Mooney of West Virginia, Mr. Loebsack, Mr. Carter of Georgia, Mr. Cuellar, Mr. Duffy, Mrs. Brooks of Indiana, Ms. Foxx of North Carolina, Mrs. Kirkpatrick, Mr. Brown of Maryland, Mr. Gibbs, Mr. Wenstrup, Mr. Brendan F. Boyle of Pennsylvania, Mrs. Rodgers of Washington, Mr. Simpson, Mr. Dunn, Mr. Cook, Mr. Mitchell, Mr. Stivers, Miss González-Colón of Puerto Rico, Mrs. Beatty, Mr. Evans, Mr. Brooks of Alabama, Mr. Fortenberry, Mr. Payne, Mr. Luetkemeyer, Mr. Yarmuth, Mr. Courtney, Mrs. Radewagen, Mrs. Bustos, Mr. Banks, Mr. Gallagher, Mr. Smith of Nebraska, Mr. Kelly of Mississippi, and Mrs. Wagner) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONSupporting the Local Radio Freedom Act.
	
 Whereas the United States enjoys broadcasting and sound recording industries that are the envy of the world, due to the symbiotic relationship that has existed among these industries for many decades;
 Whereas for nearly a century, Congress has rejected repeated calls by the recording industry to impose a performance fee on local radio stations for simply playing music on the radio and upsetting the mutually beneficial relationship between local radio and the recording industry;
 Whereas local radio stations provide free publicity and promotion to the recording industry and performers of music in the form of radio air play, interviews with performers, introduction of new performers, concert promotions, and publicity that promotes the sale of music, concert tickets, ring tones, music videos and associated merchandise;
 Whereas Congress found that the sale of many sound recordings and the careers of many performers benefited considerably from airplay and other promotional activities provided by both noncommercial and advertiser-supported, free over-the-air broadcasting;
 Whereas local radio broadcasters provide tens of thousands of hours of essential local news and weather information during times of national emergencies and natural disasters, as well as public affairs programming, sports, and hundreds of millions of dollars of time for public service announcements and local fund raising efforts for worthy charitable causes, all of which are jeopardized if local radio stations are forced to divert revenues to pay for a new performance fee;
 Whereas there are many thousands of local radio stations that will suffer severe economic hardship if any new performance fee is imposed, as will many other small businesses that play music including bars, restaurants, retail establishments, sports and other entertainment venues, shopping centers and transportation facilities; and
 Whereas the hardship that would result from a new performance fee would hurt American businesses, and ultimately the American consumers who rely on local radio for news, weather, and entertainment; and such a performance fee is not justified when the current system has produced the most prolific and innovative broadcasting, music, and sound recording industries in the world: Now, therefore, be it
		
	
 That Congress should not impose any new performance fee, tax, royalty, or other charge relating to the public performance of sound recordings on a local radio station for broadcasting sound recordings over-the-air, or on any business for such public performance of sound recordings.
		